Exhibit 10.3

      (COOPER LOGO) [h70193h7019301.gif]   Cooper US, Inc.
Nonqualified Stock Option Agreement

                 
Granted to:
  Grant Date   Number of Shares of Cooper   Option Price   Employee Number
 
      Industries Ordinary Shares   Per Share    
 
               
 
  Expiration Date   Division        

This Agreement is made between Cooper US, Inc., a Delaware corporation, having
its principal office in Houston, Texas (the “Company”), and the undersigned, an
employee of the Company or an Affiliate of the Company (the “Employee”). Unless
otherwise defined herein, all capitalized terms used in this Agreement are as
defined in the Cooper Industries plc Amended and Restated Stock Incentive Plan
(the “Plan”). The parties hereto have agreed as follows:
1. Pursuant to the Plan, the Company grants to the Employee a Nonqualified Stock
Option (“Option”) to purchase the above stated number of ordinary shares of
Cooper Industries plc, $.01 per share (the “Shares”), at the price stated above,
subject to the following conditions:

(a)   The Option rights are exercisable only if and after the Employee shall
have remained in the employ of the Company or an Affiliate for one year from the
date of grant of this Option (the “Grant Date”). The Option shall become
exercisable to the extent of only 33 1/3% of the aggregate number of Shares
above specified, after one year, 66 2/3% after two years, and 100% after three
years from the Grant Date.   (b)   Except as otherwise provided in Sections 2, 3
and 4 below, the Employee or any permitted transferee of the Option under
Section 8 (“Permitted Transferee”), may exercise the Option rights only if the
Employee has remained continuously in the employ of the Company or an Affiliate
from the Grant Date.   (c)   The Option rights shall expire at the end of the
period of 7 years commencing with the Grant Date, or upon such earlier
expiration or termination date as may be provided by Sections 2, 3, 4 or 9
hereof and such Option rights shall not be exercisable thereafter.

2. If, after the expiration of one year from the Grant Date, the Employee shall
cease to be employed by the Company or an Affiliate for any reason other than
death, disability or Retirement, the Option rights shall terminate immediately.
For purposes of this Agreement, the term “Retirement,” “Retires” or “Retired”
means cessation of employment with the Company at a time when the Employee is at
least 55 years old and has had at least five years of service with the Company
or an Affiliate. If the Employee Retires after the expiration of one year from
the Grant Date, then Option rights shall continue to vest according to the
schedule in Section 1(a) above and the Employee or any Permitted Transferee may
exercise the Option rights following such Retirement for a period of five years
after Retirement or until the Expiration Date, whichever is lesser. However, if
an Employee Retires and accepts employment with any competitor of, or otherwise
engages in competition with, the Company, the Management Development and
Compensation Committee of the Board of Directors of Cooper Industries plc (the
“Committee”), in its sole discretion, may require such Employee to forfeit any
unexercised Options under this Agreement.
3. If the Employee shall cease employment as the direct result of permanent and
total disability under Cooper’s Group Long-Term Disability Benefit Plan (or such
other disability program or plan in which the Employee participates), then all
outstanding options granted to the Employee become exercisable immediately and
the Employee or any Permitted Transferee may exercise such outstanding options
for a period of five years after the cessation of employment resulting from
disability or until the Expiration Date, whichever is lesser, irrespective of
any restrictions to the contrary contained in Section 1(a) above.
4. If the Employee shall die while in the employ of the Company or an Affiliate,
or while Retired with exercisable Options under Section 2, all outstanding
options granted to the Employee become exercisable immediately and the person
entitled to exercise such Options under Section 8 may exercise such outstanding
Options for a period of five years after the date of death or until the
Expiration Date, whichever is lesser, irrespective of any restrictions to the
contrary contained in Section 1(a) above.
5. The Option may be exercised by delivering to the Company at its principal
executive office (directed to the attention of the Secretary or Assistant
Secretary) a written notice, signed by the Employee or a Permitted Transferee,
as the case may be, of the election to exercise the Option and stating the
number of Shares in respect of which it is then being exercised. The Option
shall be deemed exercised as of the date the Company receives such notice,
accompanied by the payment of the full purchase price of the Shares then to be
purchased plus any applicable federal and state taxes. In the event the Option
shall be exercised, as provided herein, by any person other than the Employee,
such notice shall be accompanied by appropriate evidence of the right of such
person to exercise the Option. Payment of the full purchase price may be made in
(a) cash, (b) Shares, or (c) any combination of cash and Shares, provided that
any Shares used by the Employee in payment of the purchase price must have been
acquired (whether by purchase, exchange or otherwise) by the Employee and held
for a period of more than six months, and provided further that the Company
reserves the right to prohibit the use of Shares as payment of the purchase
price. Shares used in payment of the purchase price shall be valued at the
closing trading price of such Shares on the New York Stock Exchange or as
reported in the consolidated transaction reporting system for the date of
exercise. Payment of any applicable state and federal taxes must be made by the
Employee upon exercise of the Option, even if the Option is exercised by a
Permitted Transferee. Upon the proper exercise of the Option, the Company shall
issue in the name of the person exercising the Option, book entry Shares
registered with the transfer agent for Cooper Industries plc. The Employee
agrees that as holder of the Option he or she shall have no rights as
shareholder in respect of any of the Shares as to which the Option shall not
have been effectively exercised as herein provided and that no rights as a
shareholder shall arise in respect of any Shares as to which the Option shall
have been duly exercised until and unless book entry Shares shall have been
issued.
THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES
THAT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.

 



--------------------------------------------------------------------------------



 



6. This Option shall not be exercisable if such exercise would violate:
(a) Any applicable state securities law;
(b) Any applicable registration or other requirements under the Securities Act
of 1933, as amended (the “Act”), the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), or the listing requirements of any stock exchange; or
(c) Any applicable legal requirement of any other governmental authority.
Furthermore, if a registration statement with respect to the Shares to be issued
upon the exercise of this Option is not in effect or if counsel for the Company
deems it necessary or desirable in order to avoid possible violation of the Act,
the Company may require, as a condition to its issuance and delivery of
certificates for the Shares, the delivery to the Company of a written statement
that the Employee or Permitted Transferee is acquiring such Shares for
investment only and not with a view to, or for resale in connection with, the
distribution thereof; that such person understands that the Shares may be
“restricted securities” as defined in Rule 144 issued under the Act; and that
any resale, transfer or other disposition of said Shares will be accomplished
only in compliance with Rule 144, the Act, or other or subsequent applicable
rules and regulations thereunder. The Company may place on the Shares an
appropriate legend reflecting the aforesaid statement and the Company may refuse
to permit transfer of such Shares until it has been furnished evidence
satisfactory to it that no violation of the Act or the rules and regulations
thereunder would be involved in such transfer.
7. In consideration of the granting of this Option by the Company, the Employee
agrees that he or she will remain in the employ of the Company or an Affiliate
for a period of not less than one year from the Grant Date unless during said
period his or her employment shall be terminated on account of incapacity or
with the consent of the Company or an Affiliate. Nothing herein contained shall
limit or restrict any right which the Company or an Affiliate would otherwise
have to terminate the employment of the Employee.
8. This Option and the Option rights granted hereunder are not assignable or
transferable or subject to any disposition by the Employee otherwise than:
(a) by will or the laws of descent and distribution;
(b) by gift to any trust or estate in which the Employee or the Employee’s
spouse or other immediate relative of the employee has more than a 50%
beneficial interest, or to the Employee’s spouse or other immediate relative of
the Employee, provided that any such transfer is permitted subject to Rule 16b-3
issued pursuant to the Exchange Act as in effect when such transfer occurs; or
(c) pursuant to a qualified domestic relations order (as defined by the Internal
Revenue Code).
In this Agreement, “immediate relative” shall mean any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-!aw, father-in-law, son-in-law, daughter-in-law,
sister-in-law, brother-in-law, any adoptive relationship or any person sharing
the Employee’s household other than as a tenant or employee. The transfer of any
Option rights under this Section 8 shall not be effective until the Employee has
provided the Company with a written request for the transfer in a form
acceptable to the Company and the Company has approved the transfer in writing.
All Option rights transferred under this Section 8 shall continue to be subject
to the terms and conditions of this Agreement and any Permitted Transferee has
only the rights of the Employee contained herein, except that Option rights may
not be transferred by a Permitted Transferee otherwise than by will or the laws
of descent and distribution.
9. In the event of a reorganization, recapitalization or other change in the
capital stock, corporate structure or business of Cooper Industries plc, the
Board of Directors shall make appropriate adjustments to the number of Shares
subject to the Option and the exercise price so as to maintain the proportionate
interest of the Employee and preserve the value of the Option. In the event of a
Change in Control of Cooper Industries plc, outstanding Options shall be settled
in accordance with Section 18 of the Plan.
10. For purposes of this Agreement, employment by a parent, subsidiary of or a
successor to the Company, or an Affiliate of the Company that is participating
in the Plan shall be considered employment by the Company.
11 . The Committee shall have authority, subject to the express provisions of
the Plan, to construe this Agreement and the Plan, to establish, amend and
rescind rules and regulations relating to the Plan, and to make all other
determinations in the judgment of said Committee necessary or desirable for the
administration of the Plan. The Committee may correct any defect or supply any
omission or reconcile any inconsistency in the Plan or in this Agreement in the
manner and to the extent it shall deem expedient to carry the Plan into effect.
All action by the Committee under the provisions of this paragraph shall be
conclusive for all purposes.
12. In order to exercise any Option rights granted hereunder, the Employee shall
execute the Executive Employment Agreement (the “EEA”), incorporated herein by
reference, in which the Employee agrees to the terms and conditions set forth in
the EEA. If the Employee fails to execute the EEA for any reason, the Employee
shall forfeit all Option rights hereunder.
13. Notwithstanding any provisions hereof, this Agreement and the Option granted
hereunder shall be subject to all of the provisions of the Plan as are in effect
from time to time, which provisions are incorporated herein by reference.
14. This Agreement shall be governed and construed in accordance with the laws
of the State of Texas, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of the
Agreement to the substantive law of another jurisdiction.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement in duplicate
as of the Grant Date first above written.
Cooper US, Inc.

         
By
       
 
 
 
   

         
Employee Signature
       
 
 
 
   
Social Security No.
       
 
 
 
   
Home Address
       
 
 
 
         

 